DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Claim for priority benefit to U.S. Provisional Application Nos. 62/842,774 and 62/842,796 are acknowledged.
Information Disclosure Statement
To date, no information disclosure statement has been made of record by Applicant.  Applicant is invited to submit any and all known pertinent prior art, if any is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc.
Drawings
The drawings received May 1, 2020 are acceptable for examination purposes.
Specification
The specification received May 1, 2020 has been reviewed for examination purposes.
Claim Interpretation
The use of reference characters within the claims is to be considered as having no effect on the scope of the claims (see MPEP § 608.01(m)).
Claim Objections
Claims 2 and 9-10 are objected to because of the following informalities:  
a.	Claim 2 recites the phrase “is forms” which is grammatically improper.  It might be that the phrase should be “is formed”.  
b.	Claim 9 recites “the integrated bus bar element (26a-26 g).  Claim 1 only recites an integrated bus bar element at line 1 (no reference characters corresponding to this element) as such the subsequent recitation of reference characters 26a-26 g in claim 9 is objected to.  Claim 10 is dependent upon claim 9 and objected to for the same reasons.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the bus bars" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only recites the phrase “the bus bar” (singular form) and does not provide clear antecedent basis for the language of claim 3 “the bus bars” (plural form).  It would appear that the bus bar of an integrated bus bar element (as shown in Figs. 2 and 4) includes only a single bus bar and the claims have been interpreted to a single bus bar in light of this disclosure.
Claim 8 recites the limitation "the bus bars" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only recites the phrase “the bus bar” (singular form) and does not provide clear antecedent basis for the language of claim 8 “the bus bars” (plural form).  It would appear that the bus bar of an integrated bus bar element (as shown in Figs. 2 and 4) includes only a single bus bar and the claims have been interpreted to a single bus bar in light of the disclosure.
Claim 3 recites the limitation "the plate surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  While the bus bars of claim 3 are formed in a plate shape, this language does not provide clear antecedent basis for the term “the plate surface” of the bus bar.  For example, it is unclear what surface(s) of the plate shape bus bars the term “the plate surface” is referring to.  In addition, the bus bars in a plate shape if said to define a plate surface would define at more than one plate surface as the bus bars are three dimensional in design.  
Claim 4 recites the limitation "the battery cell" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites plural battery cells therein and it is unclear which battery cell(s) claim 4 is referring to.  Applicant is advised to amend the claims for consistency between singular and plural forms of any claimed element.
Claim 6 recites the limitation "the adjacent connection parts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the other portions of the connections parts" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what portion(s) this limitation is referring to and in the absence of clarity is held to be indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (JP 2000-182506A).
Regarding claim 1, Kimura teaches of an integrated bus bar element for a battery comprising a bus bar 1/5 and a plurality of branch bars 3 for electrical connection to battery cells respectively the bus bar 1/5 and the plurality of branch bars are of a single piece construction and is thus integrally formed as a monolithic piece (Figs. 1-2).

    PNG
    media_image1.png
    353
    742
    media_image1.png
    Greyscale

Regarding claim 2, each branch bar 3 is formed with a respective fuse 2 (Figs. 1-2).	Regarding claim 4, the branch bars 3 include connection parts therein for connecting to battery cells (Figs. 1-2).
Regarding claim 5, the connection parts are arranged apart from each other and/or the connection parts are formed with holes 7 for connecting with the battery cells (Figs. 1-2).
Regarding claim 6, adjacent connection parts are disposed to match with each other as shown in Figs. 1-2.
Regarding claim 9, the bus bar element is provided in a battery comprising a battery pack consisting of a plurality of battery cells 21 wherein the cells 21 are connected in series or parallel (Fig. 3).
Regarding claim 10, the battery is employed in various devices including electric or hybrid vehicles (paras. [0002]).
Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naoi et al. (JP 2014-103031A).
Regarding claim 1, Naoi teaches of an integrated bus bar element 10 for a battery comprising a bus bar 20 and a plurality of branch bars 30 for electrical connection to battery cells respectively the bus bar 20 and the plurality of branch bars are of a single piece construction and is thus integrally formed as a monolithic piece (Figs. 1-4).

    PNG
    media_image2.png
    638
    875
    media_image2.png
    Greyscale
	Regarding claim 4, the branch bars 30 include connection parts 40 or 41 for connecting to battery cells (Figs. 1-4).
Regarding claim 5, the connection parts 30 or 40 are arranged apart from each other and/or the connection parts are formed with holes 31 for connecting with the battery cells (Figs. 1-4).
Regarding claim 6, adjacent connection parts are disposed to match with each other as shown in Figs. 1-4.
Regarding claim 8, the branch bars 30 are present in an array of 6-12 branch bars integrally formed with the bus bar 20 (Figs. 2 and 4).
Regarding claim 9, the bus bar element is provided in a battery comprising a battery pack consisting of a plurality of battery cells 100 wherein the cells 100 are connected in series or parallel (paras. [0039], [0045], [0050]).
Regarding claim 10, the battery is employed in various devices including automobiles (paras. [0001]-[0002]).
Allowable Subject Matter
Claims 3 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
a.	With respect to claim 3, the following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the integrated bus bar element wherein the bus bar is formed in a plate shape and the fuses are bent 180o from edges of the bus bar thereby enabling connection of the battery cells at a side opposite to an upper plate surface of the bus bar.
Neither Kimura nor Naoi reasonably teach or suggest the fuses being bent in the manner recited therein and the search of record failed to discover any teaching or suggestion of such with respect to battery bus bar elements.
b.	With respect to claim 7, the following is a statement of reasons for the indication of allowable subject matter (pending resolution of the 112 rejection(s) to claim 7 above):  none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the integrated bus bar element wherein the connection parts have crimped surfaces and a width of the crimped surfaces is larger than a width of “the other portions” of the connection parts in an unfolded state.
Neither Kimura nor Naoi reasonably teach or suggest connection parts having crimped surfaces having a width larger than “the other portions” of the connection parts in an unfolded state as recited therein and the search of record failed to discover any teaching or suggestion of such with respect to battery bus bar elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,357,184 and U.S. Patent Application No. 2017/0062795 each discloses a bus bar element with an array of thinner fuse regions integrally formed with the bus bar plate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725